Citation Nr: 0119579	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder with psychosis.

2.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes according to the provisions of 
38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1976 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and July 1998 rating 
decisions by the Waco, Texas Regional Office (RO) of the VA, 
which denied an evaluation in excess of 50 percent for the 
veteran's service-connected psychiatric disorder, and by 
which the RO determined that the veteran was not competent to 
handle disbursement of funds.  

On November 2, 2000, the veteran was afforded a personal 
hearing before a Member of the Board.  At that time, the 
veteran submitted a written statement, waiving RO 
consideration of additional evidence and records submitted at 
the hearing.  38 C.F.R. § 20.1304 (c) (2000).

Also at the November 2, 2000 hearing, the veteran indicated 
that he was unable to work due to his service-connected 
psychiatric disability.  Inasmuch as such statements can been 
inferred as a claim for total disability due to individual 
unemployability (TDIU), the matter is referred to the RO for 
the appropriate action.  

Further, the record reveals that the veteran has raised the 
issue of entitlement to an earlier effective date for a 
compensable evaluation for his service-connected psychiatric 
disability.  In December 1991, the veteran stated that he 
should have had a compensable rating back to the 1970's for 
this disability.  In April 1992, the RO informed the veteran 
of issues concerning the effective date and finality of prior 
unappealed RO rating decisions.  The veteran did not disagree 
with the April 1992 correspondence from the RO.  In a 
statement received in October 1997, the veteran again raised 
the issue concerning an earlier effective date for a 
compensable evaluation of his service-connected psychiatric 
disability.  In that instance, the RO did not follow-up with 
the veteran, or develop his inquiry further.  Therefore, this 
matter is also referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran's bipolar disorder with psychosis is 
manifested by symptoms productive of no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; due to symptoms of suicidal ideation, 
speech intermittently illogical, obscure, or irrelevant, and 
impaired impulse control.

2.  The veteran does not have the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds, without limitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, 
for bipolar disorder with psychosis are met.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096; 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).

2.  The veteran is not competent for VA purposes.  VCAA of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096; 38 
U.S.C.A. §§ 501, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board is satisfied that all facts pertinent to these 
claims have been properly developed.  That is, the RO has met 
its duty to assist the veteran in the development of the 
claims under the VCAA of 2000.  VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, __ (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).

By virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Id.  When the veteran 
testified before the Board in November 2000, he also provided 
the Board with additional evidence for the record.  The duty 
to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2000).  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  VA hospital 
summaries and corresponding treatment notes have been 
obtained.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  In 
particular, after failing to appear for a scheduled VA 
examination in August 1999, the RO provided the veteran with 
VA psychiatric examination in October 1999.  A private 
hospitalization record from 1980 has been associated with the 
file, and the veteran has not indicated that there are any 
other private medical records that need to be obtained.  The 
requested personal hearing was conducted before the Board and 
a transcript of that proceeding was associated with the 
claims folder.  

After examining the record, the Board finds that reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims have been undertaken, and hence no 
further assistance to the veteran is required.  Id. 


II.  Increased Rating

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

The veteran's bipolar disorder is currently evaluated under 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9432.  
Under these criteria, a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9432 
(2000).

Pertinent factual background and procedural history reveals 
that in an April 1978 rating decision, service connection was 
granted for schizophrenia, schizo-affective disorder, and a 
zero percent disability rating was assigned.  The grant was 
based in part on medical records that show that the veteran 
was hospitalized in service for schizoaffective schizophrenia 
and euphoria with stress.  Upon VA examination in March 1978, 
the veteran's diagnosis was schizo-affective disorder from 
history, in remission, competent.  The veteran was notified 
of this rating decision in April 1978.  

In July 1978, the veteran was hospitalized at VA for passive 
aggressive personality disorder.  At the time, the veteran 
was 20 years old and he was admitted for psychiatric care due 
to complaints of headaches and feeling tense.  It was noted 
that the veteran had a history of acute psychosis, perhaps 
drug induced, during his military service and he was treated 
for a time with medication which he had not taken for over 
one year prior to admission.  It was reported that since his 
discharge from military service, the veteran had been 
inactive at home and had continued to use drugs and had not 
worked.  It was noted that the veteran was competent and able 
to work. 

From February to March 1980, the veteran was hospitalized 
privately, on an emergency basis, because he reportedly had 
been running out in front of cars and crawling under cars.  
He was hallucinating and had delusions of grandeur.  The 
discharge diagnosis was manic depressive illness, manic.  

In October 1980, the veteran underwent VA psychiatric 
evaluation.  Mental status examination revealed that the 
veteran was alert, friendly and cooperative, and that he was 
oriented in all spheres with clear sensorium.  Psychomotor 
activity was normal, stream of thought was well connected, 
and mood and affect were appropriate.  The veteran did not 
appear to be loose in his associations.  He was not 
delusional, nor was there any evidence of active 
hallucinations.  The examiner noted that the veteran's 
schizo-affective disorder appeared to be presently in 
remission.  The diagnosis was schizo-affective disorder from 
history in remission, competent.  

From September to October 1989, the veteran was hospitalized 
at VA because he was hearing voices, he was very paranoid and 
he had symptoms of mania.  The veteran stated that he was 
unable to work because of his psychiatric condition, but that 
he was competent to handle government funds owed to him.  The 
discharge diagnoses showed Axis I bipolar disorder, manic, 
with psychosis; and cocaine abuse, episodic; and Axis V, 
global assessment of functioning score at the time of 
admission 10, and at the time of discharge 60.  

In a December 1989 rating decision, the veteran was granted a 
temporary total disability rating under 38 C.F.R. § 4.29, and 
a 10 percent schedular evaluation was assigned for bipolar 
disorder, manic, with psychosis, competent, effective from 
November 1, 1989.  

From June to July 1990, the veteran was hospitalized at VA.  
He presented with contemplation of killing himself and 
killing his wife, whom he found out was living with another 
man.  The veteran claimed that he heard voices telling him to 
kill himself or his wife.  He stated his wife left him 
because of his drug and alcohol problems.  The veteran was 
treated with medications throughout his hospital course.  A 
global assessment of functioning of 20 out of 60 for the past 
year was assigned.  The final summary revealed diagnoses of 
psychosis not otherwise specified; psychoactive substance 
abuse not otherwise specified; and organic mood disorder, 
mixed (secondary to drug abuse).

In a September 1990 rating decision, the rating for the 
veteran's bipolar disorder was increased from 10 to 30 
percent disabling, effective from August 1, 1990, following 
the discontinuance of an assigned 100 percent temporary total 
disability rating pursuant to 38 C.F.R. § 4.29.  

In November 1990, the veteran was hospitalized at VA and the 
chief complaint was drug induced psychosis.  In the history 
section, it was recorded that the veteran had been using 
crack cocaine.  He used it whenever it was available, each 
day if possible, with 6 to 12 cans of beer.  The longest time 
of being chemically free was one month.  It was reported that 
there was heavy drug use within the last 6 to 7 months 
because of depression and hearing voices.  The veteran was 
admitted for cocaine detoxification.  The veteran was 
discharged home with condition stable.  The examiner stated 
that the veteran was employable and competent to handle VA 
funds.  The diagnosis was Axis I, chronic schizophrenia, 
cocaine substance abuse.  

In a January 1991 rating decision, the RO determined that the 
veteran's condition had shown symptoms of increased severity, 
at least on an acute basis, and therefore assigned an 
increased evaluation, from 30 to 50 percent, as of November 
3, 1990, the date of his last hospital admission.  

The veteran was hospitalized at VA in December 1991.  The 
chief complaint was auditory hallucinations.  The voices told 
him to kill himself and others, and they informed him that he 
was Jesus Christ.  During the course of his hospitalization, 
medications were adjusted, and otherwise his course was 
uncomplicated.  The examiner noted that the veteran was felt 
to have made some improvement in this primary problems but 
his status was confounded by substance abuse.  It was noted 
that the veteran was not commitable.  In the discharge 
instructions, it was noted that the veteran was employable 
and that competency had not been determined.  There were no 
known pending legal situations.  

During the December 1991 hospitalization, the veteran 
underwent VA psychiatric examination for compensation 
purposes.  In addition to auditory hallucinations, his 
symptoms included problems with sleeping, mind racing, bursts 
of energy, and being withdrawn.  According to the examiner, 
no particular delusional thinking was elicited during the 
present interview, but apparently the veteran was chronically 
schizophrenic with recurrent auditory hallucinations and 
ideas of reference.  The examiner stated that the veteran did 
not appear to be overtly psychotic during the interview.  The 
diagnosis was schizophrenia with recurrent episodes of 
auditory hallucinations and ideas of reference with a prior 
history of cocaine abuse; competent.  

From April to May 1995, the veteran was hospitalized at VA.  
The veteran presented with a history of schizophrenia and 
substance dependence.  He reported that he had recently moved 
and had worked several jobs, but could not hold them down due 
to problems with his crack use, increased anxiousness, and 
hearing voices.  The veteran reported that he had returned to 
the streets and was homeless for a period of about two 
months, and that he continued to smoke crack cocaine.  The 
veteran reported that he used all of his money to buy 
cocaine, would smoke four to five rocks per day.  The veteran 
reported having auditory hallucinations daily.  Mental status 
examination revealed no current suicidal ideations or intent.  
The veteran's mental status was also significant for poor 
insight and judgment, and the veteran evidenced a very low 
fund of knowledge concerning his mental illness; and had a 
poor understanding of substance dependence.  He was compliant 
with medication most of the time but was not compliant with 
hospital rules, leaving the hospital to buy cocaine.  He was 
considered competent to handle funds.  The discharge 
diagnoses were Axis I cocaine dependence, schizoaffective 
disorder, bipolar type; and Axis V global assessment of 
functioning currently of 30.  

In an August 1995 rating decision, the 50 percent rating for 
bipolar disorder, manic, with psychosis was continued after 
the veteran received a temporary total disability rating 
based upon hospitalization.  

From November to December 1995, the veteran was hospitalized 
at VA.  The veteran presented with being off of his 
medications and he complained of depressed mood.  He had 
auditory hallucinations which were insulting, derogatory and 
occasionally of the command type to harm himself.  He noted 
occasional suicidal ideations with a plan to take pills, but 
no current intent.  Since his last hospitalization, the 
veteran reported being depressed, unable to get a job and 
that he had had difficulties with his girlfriend with whom he 
now lived.  He used crack cocaine in a binge style about once 
per month when he got his check.  He stopped taking his 
medications about three months prior because he did not like 
keeping track of his medication.  During hospitalization 
difficulties with behavior and medication adjustment were 
noted.  This hospitalization ended with the veteran testing 
positive for cocaine.  Reportedly, he had gone on a cocaine 
binge when on a weekend pass.  It was noted that the veteran 
was competent to handle any funds which were due to him.  The 
discharge diagnoses were schizoaffective disorder, bipolar 
type, the most recent episode manic; poly substance 
dependence; and the current global assessment of functioning 
was 50, with a highest global assessment of functioning in 
the past year of 55.  

In an April 1996 rating decision, the RO continued the 50 
percent schedular rating following a temporary total 
disability rating.  

In a Report of Contact, VA Form 119, dated in April 1996, the 
RO noted that they were able to verify that a homeless 
shelter was a good address for the veteran because he had 
signed for his last 2 checks from VA at that shelter.  

From October to November 1997, the veteran was hospitalized 
at VA.  He presented with complaints of increased auditory 
hallucinations for the past two days.  He stated that he had 
been off of antipsychotic medications for the past two years, 
secondary to unpleasant side effects.  The veteran stated 
that he had a history of polysubstance dependence and stated 
that he had been using crack cocaine recently, up to $500.00 
a day.  He also reported using alcohol and that he drank 
approximately a six pack a day.  He was currently complaining 
of auditory hallucinations that he said were too private to 
discuss with the examiner.  He denied suicidal, homicidal 
ideations at that time and denied visual hallucinations.  The 
veteran was a part of the schizophrenia research protocol, 
and had apparently been ambivalent with staff regarding 
taking medications or continuing with the research 
department.  

Mental status examination revealed that the veteran was alert 
and oriented times three.  He was fairly cooperative, but not 
too talkative, and he gave vague answers to several questions 
especially those concerning auditory hallucinations and drug 
use.  He had slightly irritable speech, normal volume and 
rate.  The mood was a little hypomanic.  The affect was 
appropriate.  He had average intelligent processes.  He 
denied suicidal or homicidal ideations.  Paranoia was 
present.  There was good concentration.  There was poor 
memory, recent and remote, and poor insight and judgment, 
according to the examiner.  Upon discharge, it was noted that 
the veteran reported that he would be granted housing through 
the city's housing authority.  The examiner noted that the 
veteran was discharged to himself, and that he was able to 
resume pre-hospital activities, but that he was not competent 
to handle any government funds due him at that time based on 
his substance abuse history.  The discharge diagnoses 
included Axis I, poly substance dependence, schizo-affective 
disorder; and Axis V, global assessment of functioning of 45, 
with 55 for the past year.  

Later in November 1997, the veteran presented to the VA 
emergency room and stated that he was suicidal, and then 
later said that he was just mad at the treatment team.  
Apparently, the veteran had come in one day earlier looking 
for a program that offered him a place to stay, and was 
denied domiciliary placement.  The remainder of the VA 
outpatient treatment records are dated from November 1997 to 
May 1999.  In December 1997 it was noted that the veteran had 
secured an apartment.  

In an April 1998 rating decision, the RO granted the veteran 
a temporary total disability rating from October 15, 1997 
through November 31, 1997, and then continued the 50 percent 
rating for bipolar disorder with psychosis effective December 
1, 1997.  

VA outpatient treatment records show that in August 1998, the 
veteran reported that he was homeless again.  There appeared 
to be problems with the environment around the apartment.  
The veteran reported that he recently had been appointed a 
payee.  He indicated that he would be getting another 
apartment.  In October 1998, the veteran sought bus tokens to 
the VA Medical Center, and it was noted that he would not be 
allowed into the sought after treatment program until he was 
compliant with his medication.  The veteran was also informed 
that he was not eligible for homeless veteran services if he 
was not homeless.  

In October 1999, the veteran underwent VA psychiatric 
evaluation.  By history, it was noted that the veteran was 
married, and separated, and that he had a child who received 
some of his pension.  The examiner noted that the veteran was 
rated 50 percent service connected for bipolar disorder and 
was considered incompetent.  The veteran indicated that he 
was not taking any medication, again, because it all gave him 
fits and made him have side effects.  He said he had not 
taken anything for the last couple of years.  The veteran 
said that he heard two or three voices, and that when "it 
got bad," he stayed inside.  The veteran reported that he 
went to church to get fed something to eat, and that he felt 
a little guilty that he did not attend church for religious 
purposes.  The veteran reported that he occasionally cooked 
and that he had a girlfriend who had been of some help to 
him.  He indicated that the girlfriend wanted to get married, 
he thought.  The veteran stated that if he was "on a high," 
he was liable to burn the cooking, or he would get on a high 
and eat the food half cooked.  The veteran reported that he 
drank occasionally and that he lived with a male friend who 
drank excessively.  The veteran reported that he used to use 
cocaine to get some relief, but that he did not do that 
anymore.  

The veteran further reported that he heard two or three 
voices that he could differentiate, with different 
personalities.  The veteran stated that he got overwhelmed 
with the voices, that he talked a lot to drown out the 
voices, and that he sometimes talked to himself.  He 
sometimes argued with the voices.  The veteran indicated that 
at times he did not sleep for two or three days at a time, 
and that at times he had a lot of energy.  The veteran 
reported that his neighbors occasionally brought him food and 
that if his place was not cleaned up, they would come in and 
help him clean it.  The veteran said that the neighbors would 
tell him if he needed bathing or cleaning up, and that he 
usually would do it.  

The examiner further reported that the veteran was able to 
give the date, the current President of the United States and 
one other, and that the veteran could recite his social 
security number forward and partially backward.  The examiner 
noted that the veteran performed similarities and differences 
reasonably well, and that he handled proverbs all right.  The 
short-term memory was satisfactory.  The veteran indicated 
that he had auditory hallucinations and visual 
hallucinations, that he had gotten onto drugs in order for 
the voices to go away, and that he cried to get relief.  The 
veteran indicated that he was not trying to work, and that he 
did better when he did not work.  

Mental status examination revealed that the veteran was 
cooperative, pleasant, polite, goal oriented, and oriented to 
time, place and person.  He could organize his thoughts and 
express himself.  He had some pressure of speech.  He would 
go back and answer a question if he ran on past it.  He would 
cooperate that much.  He talked fast a lot so that the voices 
would not bother him.  The examiner stated that the veteran's 
affect showed moderate tension.  His mood was of moderate 
depression.  He did not appear to be actively hallucinating 
or too delusional during the interview.  The examiner did not 
see too much organicity to him.  Intellect was average.  
Memory was fair.  The examiner stated that there were some 
holes in the veteran's memory.  Under the section for 
judgment, the examiner stated "I would consider him to be 
still incompetent."  Under insight, the examiner wrote 
"little."  The impression was bipolar depression, global 
assessment of functioning about 55.  

On November 2, 2000, the veteran testified at a personal 
hearing before a Member of the Board.  In sum, the veteran 
indicated that he had been treated for schizophrenia, and 
that he thought his doctors had given him pills that made him 
sick in order to kill him.  The veteran discussed how he was 
in a (research) program and that he had only cooperated with 
the program to a certain degree.  The veteran indicated that 
he had problems sleeping, and that he did not sleep for 3 or 
4 days.  He heard voices which kept him awake.  The veteran 
described the voices that he heard, and what they said to 
him.  The veteran indicated that his condition kept him from 
working.  The veteran testified that he maybe used drugs to 
escape.  The veteran stated that he had daily panic attacks 
and that he got depressed.  When asked about the fact that 
the record indicated that he had not used drugs for over a 
year now, the veteran stated "yeah..." and that the "drug 
deal" was that he used them as an aphrodisiac with his 
girlfriend.  The veteran indicated that he took pain pills 
for headaches, caused by the voices he heard all of the time.  
He testified that he had mood swings which affected other 
people.  The representative submitted a statement of the 
veteran's income earned from 1973 to 2000, showing that the 
veteran did not have any actual income earned in the year 
2000.

Turning to the merits of this claim, the Board finds that the 
evidence supports the grant of a 70 percent evaluation for 
the veteran's bipolar disorder with psychosis.  That is, the 
evidence establishes that the veteran has persistent 
delusions or auditory hallucinations, some of which lead him 
to suicidal and homicidal ideation.  He has been hospitalized 
on several occasions due to manifestations of his service 
connected bipolar disorder with psychosis, albeit that at 
times those manifestations were in part also associated with 
the use of crack cocaine.  It appears that the veteran's drug 
use is a substantial factor regarding the issue of whether he 
is competent to manage his monetary funds from VA, and, 
again, that issue is discussed further below.  Nevertheless, 
it cannot be said from the record that his hallucinations 
have always been due to drug abuse rather than to the 
service-connected bipolar disorder.

During his April to May 1995 VA hospitalization, the VA 
examiners noted that the veteran's symptoms were significant 
for poor insight and judgment, that he evidenced a very low 
fund of knowledge concerning his mental illness, and that he 
had a poor understanding of substance dependence; and the GAF 
score was 30 for that past year.  On subsequent 
hospitalization at VA in November 1995, the veteran's manic 
symptoms manifested in impulsive behavior, hypersexuality, 
and bending the rules; and the GAF score was 50.  At his 
October 1997 VA hospitalization, the veteran had poor insight 
and poor judgment, and his mood was a little hypomanic; and 
the GAF score was 45, with 55 for the past year.  The VA 
examiner in October 1999 indicated a higher GAF score of 55.  
However, the VA examiner in October 1999 still noted that the 
veteran's mood was of moderate depression and that he had 
little judgment.  Although the examiner saw no evidence of 
active hallucinating at that time, the veteran continued to 
have complaints of hallucinations.

The record shows that the veteran goes from being in a manic 
mood to being depressed.  He expressed some suicidal and 
homicidal ideations, fueled by daily auditory hallucinations, 
which at times seem to be alleviated by medication.  The 
record also shows that the veteran has reported working at 
various times, and that he has an inability to maintain 
employment.  Financial information as to employment income 
has been submitted, but it again appears that his inability 
to maintain employment is in part due to his nonservice-
connected substance abuse.  

The Board finds that the above-described symptoms are 
indicative of a 70 percent evaluation.  This determination is 
supported by the GAF scores of between 30 and 55.  Although 
the GAF score does not fit neatly into the rating criteria, 
the GAF score is evidence which the Court has noted  the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The GAF is a scale 
reflecting the "psychological, social, and  occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 41 and 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
See Richard v. Brown, 9 Vet. App. 266, 267  (1996) 
(discussing a GAF score of 50).  A GAF score of 55 would 
indicate moderate symptoms.  There is evidence that the 
veteran's bipolar disorder symptomatology is, on the average, 
less than a GAF score of 55.  The Board is aware that the 
veteran's mental status is in part compromised by his 
nonservice-connected substance abuse and that the GAF scores 
do not differentiate between functional impairment 
attributable solely to his service-connected bipolar disorder 
and that attributable to his nonservice-connected substance 
abuse.  While it is apparent that his substance abuse is a 
significant factor in his psychiatric difficulties, resolving 
all reasonable doubt, 38 C.F.R. § 4.3, in his favor, the 
Board concludes that for purposes of assigning a schedular 
rating, his symptoms must be attributed substantially to the 
service-connected disorder.  The Board also concludes that, 
taken together, the symptomatology exhibited by the veteran 
warrants the assignment of the next higher rating of 70 
percent.  

The Board is aware that some of the evidence presented, like 
the persistent auditory hallucinations, is positive of 
symptoms for a 100 percent evaluation for bipolar disorder 
with psychosis.  However, the record mostly reflects 
symptomatology that does not comport with a rating any higher 
than 70 percent.  For example, while the veteran has had 
suicidal ideation, that ideation, which is criteria 
represented under the rating for 70 percent, has not been 
said to have ever escalated to persistent danger of hurting 
himself or others, which is the criteria represented under 
the 100 percent rating.  Rather, after the veteran is 
hospitalized and a course of treatment to include medication 
is established, those ideations subside.  By his own 
admission, the veteran is noncompliant with his medication 
when he is not an inpatient.  The veteran may also have 
feigned a suicidal ideation when he presented to the 
emergency room in November 1997, in order to get a response 
to a program in which he wanted to participate.  Upon VA 
examination and hospital examinations the veteran shows 
deficiencies in most areas, including speech intermittently 
illogical, obscure or irrelevant.  The same was also shown at 
the personal hearing.  He shows impaired impulse control, as 
shown during his hospitalization in November 1995.  This type 
of symptomatology does comport with a 70 percent evaluation.  
38 C.F.R. § 4.7.  The veteran has not been shown to be 
disoriented to time or place whenever examined, and while he 
had poor insight and judgment, he has not been shown to have 
gross impairment in thought processes or communication; some 
of which is required for a 100 percent rating.  Id.  

Considering all the evidence, the Board finds that the 
veteran's bipolar disorder with psychosis is productive of no 
more than occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; and impaired impulse control, with an 
inability to establish and maintain effective relationships, 
and such is to be rated 70 percent.  The extent of symptoms 
and the associated occupational and social impairment, as 
required for a 100 percent rating, are not demonstrated.  
Again, the medical evidence, including the last VA 
examination in October 1999, shows fewer of the symptoms 
which typify 100 percent disability under the rating 
criteria.  Rather, the findings more nearly approximate the 
criteria for a 70 percent rating, and an increased rating is 
warranted to that extent. 


III.  Competency

The factual background provided above is incorporated herein 
for the following discussion.

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (2000).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2000); see also 38 C.F.R. § 3.102 (2000).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not made a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2000).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

In May 1998, the RO notified the veteran that, after a 
careful review of all of the evidence of record, it had been 
proposed that he be rated incapable of handling his affairs 
for the purpose of payment of VA benefits.  The RO advised 
the veteran of his right to submit evidence to show why the 
proposed action should not be taken, his right to a personal 
hearing, and his right to be represented.  

Later in May 1998, the veteran submitted his notice of 
disagreement with the incompetency proposal and stated that 
he could pay his own bills.  The veteran indicated that he 
had an apartment of his own, and stated that $500.00 per 
month was "not that hard to manage anyway."  

In a July 1998 rating action, the RO determined that the 
veteran was not competent to handle disbursement of VA funds. 

At his personal hearing in November 2000, the veteran 
testified that he had never met the person assigned to manage 
his funds.  They had spoken on the telephone.  When asked 
whether the veteran thought that he could manage his funds by 
himself, he stated "not as good as he does, I don't think."  
The veteran indicated that he was comfortable with this 
person managing his funds; because that way he knew that the 
person was taking care of things.  The veteran indicated that 
he, himself, might not take care of things.  The veteran 
indicated that he lived in an apartment, and that his payee 
paid his rent.  Before the payee was appointed to take care 
of the veteran's finances, the veteran testified that he did 
not pay his rent on time.  

The Board has reviewed the evidence of record completely, and 
determines first that the veteran was properly notified by VA 
of its proposal to determine his competency.  Secondly, the 
Board determines that the veteran is not competent for VA 
purposes.  In response to his claim that he is competent for 
VA purposes, the veteran has testified that he no longer uses 
cocaine.  

As indicated in the factual background section in the 
decision above, it appears that one of the reasons that the 
veteran was found to be incompetent by the VA examiners 
during his hospitalization in October 1997, is because the 
veteran reported spending up to $500 a day on crack cocaine.  
At the time of the veteran's discharge from hospitalization 
in October 1997, the examiner also addressed all of the 
problems that the veteran had been treated for during his 
hospital stay.  It was noted that the veteran had undergone 
individual and group therapy.  The examiner discussed the 
problems associated with the veteran's plan for discharge, 
namely that he was being discharged to himself, and that he 
was not able to handle any government funds due to him at 
that time based upon his substance abuse history.  The 
October 1997 hospitalization report shows that the examiner 
took into account all of the veteran's medical history and 
current capacity when he rendered an opinion regarding the 
veteran's competency.  Later, in October 1999, when the 
veteran was thoroughly evaluated at VA, the examiner still 
found the veteran to be incompetent.  Both of these VA 
opinions qualify as medical opinions for the issue of 
competency, pursuant to 38 C.F.R. § 3.353.

The veteran has given contradictory indicators of whether he 
properly handles his money, in that he believes that the 
amount of money he receives from VA is small enough for him 
to manage properly, but that he also feels the appointed 
payee handles his funds better.  For example, the payee pays 
the veteran's rent on time, and the veteran indicated that he 
was unable to pay his rent on time.  The veteran has 
repeatedly admitted that he is not in compliance with taking 
his medication.  The Board further notes that from the 
October 1999 examination, and from the veteran's personal 
hearing testimony, it appears as though he hears voices 
constantly, that he argues with these voices, and that the 
voices overwhelm him to the point that he talks a lot to 
drown them out.  Due to the severity of the veteran's 
psychiatric disability, his historical accounts of present 
and past events are questionable; and the medical evidence 
and evaluation of the veteran by medical professionals is 
more probative and reliable.

In sum, as evidenced at the veteran's personal hearing, and 
by the observations reported by the VA examiners in October 
1997 and October 1999, the Board finds that there is a 
consistent relationship between the veteran's current 
percentage of disability, now rated 70 percent disabling, and 
the fact that when the veteran was hospitalized in October 
1997, he was thoroughly observed by a medical professional 
who opined that he was not competent for VA purposes; and 
that the determination of incompetency was then supported by 
a second medical opinion in October 1999, rendered after the 
veteran was evaluated again by VA.  38 C.F.R. § 3.353.  In 
that respect, the medical evidence of record leaves no doubt 
that the veteran is not competent for purposes of managing 
his VA benefits.  Id.  



ORDER

A rating of 70 percent for bipolar disorder with psychosis is 
granted; subject to the regulations pertinent to the 
disbursement of monetary funds.  

The veteran is not competent for VA purposes, and the appeal 
is denied. 



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

